The appellant, Grady Wilder, was charged by affidavit in the juvenile court for the parish of Caddo with contributing to the delinquency of a juvenile. He was tried on the charge, found guilty, and sentenced to serve twelve months in the parish jail.
No question of law is presented by the appeal. The record contains no bill of exception, no motion for a new trial, no motion in arrest of judgment, no assignment of errors, and no error patent upon its face. Therefore, this court must affirm the judgment. City of Shreveport v. Jones, 172 La. 833, 135 So. 373.
For the reasons assigned, the conviction and sentence appealed from are affirmed. *Page 1045